FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 ZAYN AL-ABIDIN MUHAMMAD                         No. 18-35218
 HUSAYN; JOSEPH MARGULIES,
             Petitioners-Appellants,               D.C. No.
                                                2:17-cv-00171-
                     v.                              JLQ

 JAMES ELMER MITCHELL; JOHN
 JESSEN,                                            ORDER
                    Respondents,

 UNITED STATES OF AMERICA,
               Intervenor-Appellee.

     On Remand from the United States Supreme Court

                      Filed April 25, 2022

        Before: Richard A. Paez, Circuit Judge, and
            Dean D. Pregerson, * District Judge.

                              Order




     *
       The Honorable Dean D. Pregerson, United States District Judge
for the Central District of California, sitting by designation.
2              HUSAYN V. UNITED STATES

                       COUNSEL

David F. Klein and John Chamberlain, Pillsbury Winthrop
Shaw Pittman LLP, Washington, D.C.; Jerry Moberg, Jerry
Moberg & Associates, Ephrata, Washington; for Petitioners-
Appellants.

H. Thomas Byron III and Catherine H. Dorsey, Appellate
Staff; Joseph H. Harrington, United States Attorney; Civil
Division, United States Department of Justice, Washington,
D.C.; for Intervenor-Appellee.


                        ORDER

    On March 3, 2022, the Supreme Court issued its opinion
in this case, reversing our prior judgment in Husayn v.
Mitchell, 938 F.3d 1123 (9th Cir. 2019). See United States
v. Zubaydah, 142 S. Ct. 959 (2022). As directed by the
Supreme Court, the district court’s judgment dismissing
Petitioner-Appellants’ application for discovery under
28 U.S.C. § 1782 is AFFIRMED.